DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 7/15/2021 "Reply" elects without traverse and identifies claims 1-3, 5-8, 10-18, and 21-24 as being drawn to Species E.  Applicant has cancelled claims 4, 9, 19, and 20.
The 5/18/2021 restriction requirement is proper, is maintained, and is hereby made final.
Allowable Subject Matter
Claims 1-3, 5-8, 10-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2018/0254236, FIG. 2(b)) a semiconductor device package, comprising: a semiconductor die (electronic device) including a first surface, a second surface opposite to the first surface and edges connecting the first surface to the second surface; and a thermal conductive structure wherein the thermal conductive structure comprises at least two pairs of film stacks, and each pair of the film stacks comprises a metal film (flexible foil substrate, paragraph [0015]) and a nano-structural film (CNTs, paragraph [0015]) alternately stacked.
However, regarding claims 1-3, 5-8, 10-15, 21, and 23, the prior art failed to disclose or reasonably suggest the claimed semiconductor device package particularly 
Regarding claims 16-18, 22, and 24, the prior art failed to disclose or reasonably suggest the claimed semiconductor device package particularly characterized by a first thermal conductive section disposed on the first surface of the semiconductor die, wherein the first thermal conductive section comprises at least two pairs of film stacks, and each pair of the film stacks of the first thermal conductive section comprises a metal film and a nano- structural film alternately stacked; and a second thermal conductive section adjacent to at least one of the edges of the semiconductor die and connected to the first thermal conductive section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896